Andree Layton Roaf, Justice, dissenting. I do not agree that Rainbow’s complaint is sufficient to survive a Rule 12(b)(6) motion, because based on the facts pled, Rainbow does not have a cause of action. Moreover, I agree with Justice Dudley that this decision will have adverse consequences on the assessment of sales taxes where high-priced trade-ins are involved, and the majority’s caveat that Rainbow may not be able to present proof of its rlaim does not change the import of this holding. Although Rainbow takes issue with the trial court’s interpretation of the gross receipt statute, Ark. Code Ann. § 26-52-103(a)(4) (Repl. 1994), the majority claims not to reach this argument and instead determines that the trial court erroneously dismissed the complaint pursuant to Rule 12(b)(6) because Rainbow alleged facts which constitute a claim for relief. I do not agree that the trial court erred in granting the motion to dismiss where the sole issue to be resolved is a matter of law. Had this court previously adopted the “agreed value” approach to assessing sales tax where trade-ins are involved, the Rule 12(b)(6) dismissal would have been appropriate. It is equally appropriate for this court to adopt this “agreed-value” approach in this appeal. Moreover, if a motion to dismiss is not a proper mechanism to resolve a legal issue, we have not drawn this distinction in the past. This court has resolved questions of law in the context of appeals from Rule 12(b)(6) dismissals on a number of occasions. See Lawhon Farm Supply Inc. v. Hayes, 316 Ark. 69, 870 S.W.2d 729 (1994) (dismissal affirmed because question of duty owed is a question of law); Brandt v. St. Vincent Infirmary, 287 Ark. 431, 701 S.W.2d 103 (1986) (dismissal affirmed because court determined that private hospitals should not be held to the Fourteenth Amendment reasonableness standard of public hospitals); Allred v. Arkansas Dep’t of Correction Sch. Dist., 322 Ark. 772, 912 S.W.2d 4 (1995) (dismissal reversed — court held that the Department of Correction School District is a public school district as a matter of law); Gordon v. Planters & Merchants Bancshares, Inc., 310 Ark. 11, 832 S.W.2d 492 (1992) (dismissal reversed where interpretation of law was in dispute — statute construed to allow cause of action by a customer against a collecting bank for charge-backs); Attwood v. Estate of Attwood, 276 Ark. 230, 633 S.W.2d 366 (1992) (dismissal reversed — court held for the first time that an unemancipated minor may sue a parent for a willful tort); Blagg v. Blagg, 272 Ark. 185, 612 S.W.2d 231 (1981) (dismissal reversed — court extended liability of builder-vendor for implied warranty of fitness of habitation to subsequent purchasers). Two of these cases resulted in the affirmance of the trial court’s dismissal, not merely for failure to state a cause of action, but for failure to have a cause of action, as a matter of law. In Brandt, supra, this court had the option of affirming the dismissal or affirming on the basis of summary judgment, as the appellee had moved for both. Indeed, the concurring justices in Brandt took issue with the majority’s resolution of the legal question presented and instead would have affirmed on the basis of a summary judgment. Here, in arguing that the Rule 12(b)(6) dismissal was procedurally improper, Rainbow attempts to manufacture a factual dispute, and the majority has swallowed this argument. However, the issue is which of the two values pled by Rainbow is appropriate for tax purposes; this is clearly a legal, not a factual, dispute. Finally, Rainbow contends that the Rule 12(b)(6) dismissal was improper because DFA referred to sales tickets, invoices, and bills of sale in its brief in support of the motion to dismiss, and such documents were not attached to the pleadings before the court. Rainbow’s argument ignores the fact that all the necessary facts to support the trial court’s dismissal were contained in its lengthy and detailed complaint; the trial court did not need to refer to any other documents in reaching its decision. Accordingly, the trial court’s Rule 12(b)(6) dismissal was a proper mechanism to decide this legal question of first impression and is consistent with prior decisions of this court. I would reach the legal question presented now; this court will eventually have to do so, as this case will likely return on an appeal from summary judgment. I respectfully dissent. Dudley, J., joins in this dissent.